Citation Nr: 1631555	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include thyroid nodules and hypothyroidism, to include due to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, to include secondary to a thyroid disorder, however diagnosed.

3.  Entitlement to service connection for atrial fibrillation, to include secondary to a thyroid disorder, however diagnosed.

4.  Entitlement to service connection for an arterial condition, to include secondary to a thyroid disorder, however diagnosed.

5.  Entitlement to service connection for hypertension, to include secondary to a thyroid disorder, however diagnosed.

6.  Entitlement to service connection for residuals of a Schwannoma, to include due to ionizing radiation.

7.  Entitlement to service connection for osteoporosis, to include due to ionizing radiation.

8.  Entitlement to service connection for hypogonadism, to include due to ionizing radiation.

9.  Entitlement to service connection for erectile dysfunction, to include secondary to hypogonadism.

10.  Entitlement to an initial compensable disability rating for calcified pleural and diaphragmatic plaques (claimed as scarring of the lungs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned during a February 2016 Travel Board hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of facial shrapnel was raised during the Veteran's February 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a thyroid disorder, diabetes mellitus to include secondary to a thyroid disorder, a cardiac rhythm disorder to include secondary to a thyroid disorder, hypertension to include secondary to a thyroid disorder, residuals of a Schwannoma removal to include secondary to exposure to ionizing radiation, osteoporosis to include secondary to exposure to ionizing radiation, hypogonadism to include secondary to exposure to ionizing radiation, and erectile dysfunction to include secondary to hypogonadism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's calcified pleural and diaphragmatic plaques have not been manifested by a forced expiratory volume in one second (FEV-1) of 71- to 80-percent of that predicted, or; a ratio of FEV-1 to forced vital capacity (FVC) of 71 to 80 percent of that predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66- to 80-percent of that predicted.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for Veteran's calcified pleural and diaphragmatic plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6845 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to notify was satisfied by a July 2009 letter.   VA's duty to assist was satisfied by obtaining medical records and scheduling VA examinations.  At a February 2016 hearing, the undersigned elicited relevant testimony, suggested evidence that would help the Veteran, and held the record open for 60 days.  Neither the Veteran nor his representative has asserted that any additional records need to be obtained or additional examinations scheduled.  The examinations are adequate for rating purposes, as the examiners still provided the necessary information regarding the Veteran's current symptoms and functional limitations.  

II.  Disability Ratings

The Veteran asserts that his calcified pleural and diaphragmatic plaques are worse than the current disability rating reflects.  

Under the General Rating Formula for Restrictive Lung Disease, a 10 percent rating is assigned for an FEV-1 (Forced Expiratory Volume in one second) of 71- to 80-percent predicted, or; a ratio of FEV-1 to Forced Vital Capacity (FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2015).

VA treatment records and examinations, as well as the Veteran's February 2016 testimony demonstrate that he reports shortness of breath with exertion, resulting in fatigue, which necessitates taking breaks every quarter-mile while walking.  The Veteran is competent to report these symptoms and functional limitations, and his reports are probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the May 2013 VA respiratory examiner opined that the Veteran's shortness of breath and fatigue were not attributable to his service-connected calcified pleural and diaphragmatic plaques, the evidence shows that the examiner failed to provide an adequate rationale or explanation.

The evidence does not, however, demonstrate that, at any point since his June 2009 claim, the Veteran has met even the criteria for a 10 percent disability rating under Diagnostic Code 6845.  At no time has pulmonary function testing shown a FEV-1, a ratio of FEV-1 to FVC, or a DLCO (SB) at or under 80-percent of that predicted.  During his February 2010 VA respiratory examination, he had an FEV-1 of 106.1-percent predicted; an FEV-1/FVC ratio of 107.2-percent predicted; and a DLCO (SB) of 100.8-percent predicted.  In March 2011, he had even higher, not lower, values for his post-bronchodilator FEV-1 and FVC.  See June 2013 VA Examination (citing March 2011 VA pulmonary function test results).  Even during his May 2013 VA respiratory examination, shortly after recovering from pneumonia, he still had an FEV-1 of 84.3-percent predicted; an FEV-1/FVC ratio of 112.3-percent predicted; and a DLCO (SB) of 86.1-percent predicted.  

While the record also contains pulmonary function test results from August 2011, post-bronchodilator results were not obtained.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).

Medical evidence demonstrates that the Veteran's calcified pleural and diaphragmatic plaques have been largely stable throughout the majority of the period on appeal.  See June 2009 VA Chest CT (stable multiple bilateral calcified pleural and diaphragmatic plaques); January 2013 VA CT (no significant change in the large multiple bilateral partially calcified pleural plaques); April 2013 Chest CT (no change in multiple bilateral partially calcified pleural plaques); May 2013 VA Respiratory Examination (repeated chest X-rays and CTs of the lungs showed persistent stable plaques, unchanged since approximately 2004).  

Further, despite complaints of shortness of breath and fatigue, the Veteran has been able to exert himself via exercising and walking his dog daily throughout the majority of the period on appeal.  See July 2009 VA Renal Hypertension Clinic (denied shortness of breath; daily exercises included biking about 30 minutes a day and walking 1.5 miles per day); May 2011 VA Musculoskeletal Consult (usually able to walk 1-2 miles a day and occasionally walked 5 miles at a time); December 2011 VA Discharge Summary (admitted for right knee osteoarthritis; prior to experiencing pain at a swap meet, he had been able to walk 5 or 6 miles at swap meets without any difficulty); April 2012 VA Orthopedic Surgery (rides bike 30 minutes a day); March 2013 VA Endocrine Clinic (rode his stationary bike every morning for 30 minutes and walked his dog for a half-mile twice daily); May 2013 VA Respiratory Examination (walked a half-mile twice a day, stopping every quarter-mile due to shortness of breath and fatigue, and rode a stationary bike for thirty minutes); May 2013 VA Renal Clinic (fully recovered from his pneumonia; rode a stationary bike 30 minutes a day, walked his dogs, and had no exertional symptoms); June and October 2015 VA Endocrine Diabetes (no respiratory symptoms or findings during examination); Transcript of Record at 5.

While the Veteran was hospitalized in January 2013, a staged schedular rating is not warranted, as no tests relevant for rating purposes were performed during his hospitalization for pneumonia, and the Board does not have the medical expertise necessary to make a determination that his symptoms or other medical findings are equivalent to any FEV-1, FEV-1/FVC, or DLCO (SB) percentages.  The issue is medically complex, requiring specialized knowledge and training in the field of pulmonary medicine, as well as in other areas related to the Veteran's nonservice-connected diagnoses.  Jandreau, 492 F.3d at 1377 n.4.  

To the extent the Veteran believes that he demonstrated symptoms and functional impairment equivalent to the criteria for compensable disability rating, the Board notes that he also lacks the medical expertise necessary to make such a complex medical determination.  Id.  

Consequently, the Board assigns the most probative weight to the medical evidence of record, which weighs against granting a compensable schedular disability rating for calcified pleural and diaphragmatic plaques.

The Board considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  

The record preponderates against finding that any indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  While the Veteran was hospitalized, that care was for pneumonia a nonservice connected disorder.  During his hospitalization for pneumonia, the Veteran reported that he had generally had no trouble with daily household chores until the week before.  While the right-sided effusion diagnosed during his hospitalization was attributed to his service-connected calcified pleural and diaphragmatic plaques, by May 2013, it had fully resolved.  Further, as noted above, following his hospitalization, the Veteran was able to continue his daily exercise.  Moreover, even construing all of the evidence in the Veteran's favor to find that his limitations on walking are solely due to his service-connected calcified pleural and diaphragmatic plaques, the Veteran has not asserted and the record does not demonstrate that they cause a marked interference with his employment or that they prevent him from working.  

As such, referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance wherein the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The Veteran is not service connected for pneumonia, and his only other service-connected disability is posttraumatic stress disorder which is already assigned a separate compensable rating.  As the Veteran has not asserted, and the record does not appear to demonstrate, that the combined effect of his service-connected disabilities has resulted in an exceptional circumstance that requires extraschedular consideration to compensate him for a disability that can be attributed only to the combined effect of multiple conditions, a referral for an extraschedular rating on that basis is not warranted. 

Finally, as noted above, the Veteran did not assert, and the record does not suggest, that his calcified pleural and diaphragmatic plaques rendered him totally unemployable during the relevant period.  Accordingly, a claim of entitlement to a total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability rating for calcified pleural and diaphragmatic plaques is denied.



REMAND

Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease"-one that may be induced by ionizing radiation.  A radiogenic disease can be either one of the diseases listed at 38 C.F.R. § 3.311 (2015), or an unlisted disease, if competent scientific or medical evidence establishes that the claimed condition is a radiogenic disease and if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service. 

In this case, the record does not contain sufficient evidence to allow the Board to make a fully informed decision on the Veteran's appeal.  Medical records show the Veteran has been diagnosed with thyroid nodules, residuals of a Schwannoma, hypogonadism, and osteoporosis.  Non-malignant thyroid nodules arguably are listed under 38 C.F.R. § 3.311(b)(2) as a "radiogenic disease".  While the Schwannoma, hypogonadism, and osteoporosis are not "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2), the Veteran submitted scientific evidence indicating that they could possibly be radiogenic in origin.  See October 2002 Article, Journal of the National Cancer Institute (tumors of the nervous system associated with atomic bomb radiation exposure in Japan); July 2013 Statement (referring to article by Dr. Kemp regarding hypogonadism, testosterone, and osteoporosis due to ionizing radiation exposure).

Accordingly, VA should develop the Veteran's claim as directed under 38 C.F.R. § 3.311.  Since the Veteran's service personnel records show service with atmospheric nuclear testing, e.g., OPERATION HARDTACK I, VA must obtain any relevant records regarding the Veteran's exposure, obtain a dose estimate, and obtain an opinion regarding the nature and etiology of the Veteran's thyroid nodules, peripheral nervous system tumor, hypogonadism, and osteoporosis.  38 C.F.R. § 3.311(a).

While the record includes an August 1982 letter from the Department of the Navy with a reconstructed dose assessment, other evidence in the record indicates that the methods for assessing doses have changed since that letter was issued.  See August 2005 Defense Threat Reduction Agency Factsheet (dose reconstruction methodology has been reviewed several times since 1985); see also March 1982 Defense Nuclear Agency Factsheet (average exposure of test participants was about half a rem); August 1982 Department of the Navy Letter (stating mean dose was 0.5 rem); cf. March 2005 Defense Threat Reduction Agency Report (mean dose of all personnel at HARDTACK I was 0.8 rem); November 2005 Defense Threat Reduction Agency Report (mean exposure for personnel aboard USS BOXER during OPERATION HARDTACK was 0.696 rem).  Hence, an updated reconstruction of the Veteran's estimated dose is required.

As the remaining issues on appeal are claimed as secondary to a thyroid disorder and hypogonadism, they are inextricably intertwined and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (and all other appropriate records repositories) and request any outstanding copies of the Veteran's service personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records it is unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Then, contact the appropriate office of the Department of Defense for dose data pertaining to the Veteran's radiation exposure in service, to include his participation in OPERATION HARDTACK I.  The dose estimate should reflect consideration of the Veteran's service records, statements, buddy statements of record, hearing testimony, letters and factsheets issued by federal agencies since 1982, and any other information obtained.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information is required regarding the specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

3.  Then assuming that the above development results in a positive dose estimate the claim must be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311

4.  After the requested development has been completed, VA should review the claims file to ensure compliance with the directives of this REMAND.  VA must ensure that the Veteran's service records, statements and testimony and the medical and scientific evidence he submitted, including opinions from VA medical practitioners, were addressed, and that his electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files were reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


